Exhibit 10.6

 
[Form of 3% Convertible Subordinated Note]


NEITHER THIS NOTE NOR THE SHARES OF SERIES A CONVERTIBLE PREFERRED STOCK OR
COMMON STOCK OR WARRANTS ISSUABLE UPON CONVERSION OF THIS NOTE HAS BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES
LAW, AND SUCH SECURITIES MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT OR STATE LAW OR AN OPINION
OF COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.


$5,275,000
 
New York, New York
November 13, 2007   



MALEX, INC.


3% CONVERTIBLE SUBORDINATED NOTE DUE SEPTEMBER 30, 2008


FOR VALUE RECEIVED, Malex, Inc., a Delaware corporation (the “Company”), hereby
promises to pay to the order of __________ or registered assigns (the “Holder”),
the principal amount of five million two hundred seventy five thousand dollars
($5,275,000) on September 30, 2008 (the “Maturity Date”). Interest on the
outstanding principal balance shall be paid at the rate of three percent (3%)
per annum, payable on the Maturity Date. Interest shall be computed on the basis
of a 360-day year, using the number of days actually elapsed. This Note is
issued pursuant to that certain Securities Purchase Agreement (the “Agreement”),
dated November 13, 2007, by and among the Company, Barron Partners LP and the
other Investors named therein. All terms defined in the Agreement and used in
this Note shall have the same meaning in this Note as in the Agreement.


Article 1.  
Covenants of the Company
 
(a)  Amendment to Certificate of Incorporation. The Company shall, (i) file the
Proxy Statement with the SEC, not later than thirty (30) days from the issuance
of this Note, (ii) mail the information statement to stockholders within five
(5) business days after the SEC has completed its review of the information
statement, of, if the SEC does not review the information statement, within
fifteen (15) business days after the information statement is filed with the
SEC, and (iii) file the Certificate of Amendment and the Certificate of
Designation with the Secretary of State of the State of Delaware promptly, but
not later than three (3) business days the stockholders have approved the
Certificate of Amendment.
 
(b)  Fundamental Transaction. The Company shall not enter into any agreement
with respect to any Fundamental Transaction, as defined in the Agreement, or
consummate any Fundamental Transaction without the approval of the Holder.
 
Article 2.   
Events of Default; Acceleration


(a)  Events of Default Defined. The entire unpaid principal amount of this Note,
together with interest thereon shall, on written notice to the Company given by
the holders of this Note, forthwith become and be due and payable if any one or
more the following events (“Events of Default”) shall have occurred (for any
reason whatsoever and whether such happening shall be voluntary or involuntary
or be affected or come about by operation of law pursuant to or in compliance
with any judgment, decree, or order of any court or any order, rule or
regulation of any administrative or governmental body) and be continuing. An
Event of Default shall occur:
 

--------------------------------------------------------------------------------


 
(i)  if failure shall be made in the payment of the principal or interest on the
Note when and as the same shall become due and such failure shall continue for a
period of five (5) business days after such payment is due; or
 
(ii)  if the Company shall violate or breach any of the representations,
warranties and covenants contained in the Note or the Agreement and such
violation or breach shall continue for thirty (30) days after written notice of
such breach shall been received by the Company from the Holder; or
 
(iii)  if the Company or any Significant Subsidiary (which term shall mean any
subsidiary of the Company which would be considered a significant subsidiary, as
defined in Rule 1-02 of Regulation S-X of the SEC shall consent to the
appointment of a receiver, trustee or liquidator of itself or of a substantial
part of its property, or shall admit in writing its inability to pay its debts
generally as they become due, or shall make a general assignment for the benefit
of creditors, or shall file a voluntary petition in bankruptcy, or an answer
seeking reorganization in a proceeding under any bankruptcy law (as now or
hereafter in effect) or an answer admitting the material allegations of a
petition filed against the Company or any Significant Subsidiary, in any such
proceeding, or shall by voluntary petition, answer or consent, seek relief under
the provisions of any other now existing or future bankruptcy or other similar
law providing for the reorganization or winding up of corporations, or an
arrangement, composition, extension or adjustment with its or their creditors,
or shall, in a petition in bankruptcy filed against it or them be adjudicated a
bankrupt, or the Company or any Significant Subsidiary or their directors or a
majority of its stockholders shall vote to dissolve or liquidate the Company or
any Significant Subsidiary other than a liquidation involving a transfer of
assets from a Subsidiary to the Company or another Subsidiary; or
 
(iv)  if an involuntary petition shall be filed against the Company or any
Significant Subsidiary seeking relief against the Company or any Significant
Subsidiary under any now existing or future bankruptcy, insolvency or other
similar law providing for the reorganization or winding up of corporations, or
an arrangement, composition, extension or adjustment with its or their
creditors, and such petition shall not be vacated or set aside within ninety
(90) days from the filing thereof; or
 
(v)  if a court of competent jurisdiction shall enter an order, judgment or
decree appointing, without consent of the Company or any Significant Subsidiary,
a receiver, trustee or liquidator of the Company or any Significant Subsidiary,
or of all or any substantial part of the property of the Company or any
Significant Subsidiary, or approving a petition filed against the Company or any
Significant Subsidiary seeking a reorganization or arrangement of the Company or
any Significant Subsidiary under the Federal bankruptcy laws or any other
applicable law or statute of the United States of America or any State thereof,
or any substantial part of the property of the Company or any Significant
Subsidiary shall be sequestered; and such order, judgment or decree shall not be
vacated or set aside within ninety (90) days from the date of the entry thereof;
or
 
(vi)  if, under the provisions of any law for the relief or aid of debtors, any
court of competent jurisdiction shall assume custody or control of the Company
or any Significant Subsidiary or of all or any substantial part of the property
of the Company or any Significant Subsidiary and such custody or control shall
not be terminated within ninety (90) days from the date of assumption of such
custody or control.
 
- 2 -

--------------------------------------------------------------------------------


 
(b)  Rights of Note Holder. Nothing in this Note shall be construed to modify,
amend or limit in any way the right of the holder of this Note to bring an
action against the Company.
 
Article 3.
Conversion


(a)  Automatic Conversion. Upon the filing of both the Restated Certificate and
the Certificate of Designation, the principal and interest of this Note shall be
automatically converted into such number of shares of Series A Preferred Stock
and Warrants to purchase the number of shares of Common Stock as is set forth on
Schedule A to this Agreement without any action on the part of the holder. Such
shares of Series A Preferred Stock and Warrants are referred to as the Automatic
Conversion Securities. Upon such conversion, this Note and the Company’s
obligations under this Note (including the obligation to pay interest) shall
terminate.
 
(b)  Conversions at Option of Holder. This Note shall be initially convertible
(subject to the 4.9% Limitations, as defined in Section 3(d) of this Note), in
whole at any time or in part from time to time into such number of shares of
Common Stock and Warrants to purchase such number of shares of Common Stock as
is determined by multiplying each element of the Optional Conversion Securities
by a fraction, the numerator of which is the principal amount being converted
and the denominator of which is the initial principal amount of this Note. The
Optional Conversion Securities are set forth on Schedule B to this Agreement.
Holders shall effect conversions by providing the Company with the form of
conversion notice attached hereto as Annex A (a “Notice of Conversion”) executed
by the Holder, together with the delivery by the Holder to the Company of this
Note, with this Note being duly endorsed in full for transfer to the Company or
with an applicable stock power duly executed by the Holder in the manner and
form as deemed reasonable by the transfer agent of the Common Stock; provided,
however, that at the election of the Holder, the Holder may execute the Notice
of Conversion and transmit the Notice of Conversion to the Company. Each Notice
of Conversion shall specify the principal amount of this Note to be converted,
the principal amount of this Note outstanding prior to the conversion at issue,
the principal amount of this Note owned subsequent to the conversion at issue,
and the date on which such conversion is to be effected, which date may not be
prior to the date the Holder delivers such Notice of Conversion and the Note to
the Company by overnight delivery service or by telecopier or PDF (the
“Conversion Date”). If no Conversion Date is specified in a Notice of
Conversion, the Conversion Date shall be the Trading Day immediately following
the date that such Notice of Conversion and applicable stock certificates are
received by the Company. The calculations and entries set forth in the Notice of
Conversion shall control in the absence of manifest or mathematical error. The
principal amount of this Note being converted into Optional Conversion
Securities in accordance with the terms of this Section 3(b) shall be canceled
and may not be reissued.
 
(c)  Automatic Conversion Upon Change of Control. This Note shall be
automatically converted into the Optional Conversion Securities upon the close
of business on the business day immediately preceding the date fixed for
consummation of any transaction resulting in a Change of Control of the Company
(an “Automatic Conversion Event”). A “Change in Control” means a consolidation
or merger of the Company with or into another company or entity in which the
Company is not the surviving entity or the sale of all or substantially all of
the assets of the Company to another company or entity not controlled by the
then existing stockholders of the Company in a transaction or series of
transactions. The Company shall not be obligated to issue certificates
evidencing the Common Stock and Warrants or other consideration issuable upon
such conversion unless this Note is either delivered to the Company or its
transfer agent or the Holder notifies the Company or its transfer agent in
writing that such certificates have been lost, stolen, or destroyed and executes
an agreement satisfactory to the Company to indemnify the Company from any loss
incurred by it in connection therewith. Upon the conversion of this Note
pursuant to this Section 3(c), the Company shall promptly send written notice
thereof, by hand delivery or by overnight delivery, to the Holder at its address
then shown on the records of the Company, which notice shall state that this
Note must be surrendered at the office of the Company (or of its transfer agent
for the Common Stock, if applicable).
 
- 3 -

--------------------------------------------------------------------------------


 
(d)  Beneficial Ownership Limitation. Except as provided in Section 3(c) of this
Note, which shall apply as stated therein if an Automatic Conversion Event shall
occur, the Company shall not effect any conversion of this Note, and the Holder
shall not have the right to convert any portion of this Note to the extent that
after giving effect to such conversion, the Holder (together with the Holder’s
Affiliates) would beneficially own in excess of 4.9% of the number of shares of
the Common Stock outstanding immediately after giving effect to such
conversion.  For purposes of the foregoing sentence, the number of shares of
Common Stock beneficially owned by the Holder and its affiliates shall include
the number of shares of Common Stock issuable upon conversion of the Note and
upon exercise of the Warrants issued upon conversion of this Note with respect
to which the determination of beneficial ownership is being made, but shall
exclude the number of shares of Common Stock which would be issuable upon (A)
conversion of the remaining, non-converted portion of this Note beneficially
owned by the Holder or any of its affiliates, and (B) exercise or conversion of
the unexercised or non-converted portion of any other securities of the Company
(including warrants) subject to a limitation on conversion or exercise analogous
to the limitation contained herein beneficially owned by the Holder or any of
its affiliates, so long as such other securities of the Company are not
exercisable nor convertible within sixty (60) days from the date of such
determination.  For purposes of this Section 3(d), in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in the most recent of the
following: (A) the Company’s most recent quarterly reports, Form 10-Q, Form
10-QSB, Annual Reports, Form 10-K, or Form 10-KSB, as the case may be, as filed
with the Commission under the Exchange Act (B) a more recent public announcement
by the Company or (C) any other written notice by the Company or the Company’s
transfer agent setting forth the number of shares of Common Stock outstanding. 
Upon the written or oral request of the Holder, the Company shall within two (2)
Trading Days confirm orally and in writing to the Holder the number of shares of
Common Stock then outstanding.  In any case, the number of outstanding shares of
Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Company, including the Note, by the Holder or its
affiliates since the date as of which such number of outstanding shares of
Common Stock was publicly reported by the Company. Beneficial ownership shall be
calculated in accordance with Section 13(d) of the Exchange Act. This Section
3(d) may be not be waived or amended. The limitation set forth in this Section
3(d) is referred to as the “4.9% Limitation.”
 
(e)  Mechanics of Conversion. The following provision shall relate to the
delivery of the shares of Common Stock issuable as part of the Optional
Conversion Securities and Default Conversion Securities and are referred to as
the “Conversion Shares.”
 
(i)  Delivery of Certificate Upon Conversion. Except as otherwise set forth
herein, not later than three Trading Days after each Conversion Date (the “Share
Delivery Date”), the Company shall deliver to the Holder a certificate or
certificates which, after the Effective Date, shall be free of restrictive
legends and trading restrictions (other than those required by the Agreement and
the 1933 Act) representing the number of shares of Common Stock and Warrants
being acquired upon the conversion of this Note. After the effective date of the
Conversion Shares Registration Statement, as defined in the Certificate of
Designation, the Company shall, upon request of the Holder, deliver any
certificate or certificates required to be delivered by the Company under this
Section electronically through the Depository Trust Company or another
established clearing Company performing similar functions if the Company’s
transfer agent has the ability to deliver shares of Common Stock in such manner.
If in the case of any Notice of Conversion such certificate or certificates are
not delivered to or as directed by the applicable Holder by the third Trading
Day after the Conversion Date, the Holder shall be entitled to elect by written
notice to the Company at any time on or before its receipt of such certificate
or certificates thereafter, to rescind such conversion, in which event the
Company shall immediately return this Note to the Holder.
 
- 4 -

--------------------------------------------------------------------------------


 
(ii)  Obligation Absolute; Partial Liquidated Damages. The Company’s obligations
to issue and deliver the Conversion Shares upon conversion of this Note in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of such Conversion Shares.
In the event a Holder shall elect to convert any or all of this Note, the
Company may not refuse conversion based on any claim that such Holder or any one
associated or affiliated with the Holder of has been engaged in any violation of
law, agreement or for any other reason (other than the inability of the Company
to issue shares of Common Stock as a result of the 4.9% Limitation) unless, an
injunction from a court, on notice, restraining and or enjoining conversion of
all or part of this Note shall have been sought and obtained and the Company
posts a surety bond for the benefit of the Holder in the amount of 150% of the
Conversion Value of the principal amount of the Note outstanding (i.e., the
value of the shares of Common Stock issued upon conversion of such principal
amount of this Note) which is subject to the injunction, which bond shall remain
in effect until the completion of arbitration/litigation of the dispute and the
proceeds of which shall be payable to such Holder to the extent it obtains
judgment. In the absence of an injunction precluding the same, the Company shall
issue Conversion Shares upon a properly noticed conversion. If the Company fails
to deliver to the Holder such certificate or certificates pursuant to Section
3(e)(i) within two Trading Days of the Share Delivery Date applicable to such
conversion, the Company shall pay to such Holder, in cash, as liquidated damages
and not as a penalty, for each $5,000 of Conversion Value of Note being
converted, $50 per Trading Day (increasing to $100 per Trading Day after three
(3) Trading Days and increasing to $200 per Trading Day six (6) Trading Days
after such damages begin to accrue) for each Trading Day after the Share
Delivery Date until such certificates are delivered. Nothing herein shall limit
a Holder’s right to pursue actual damages for the Company’s failure to deliver
certificates representing shares of Common Stock and Warrants upon conversion
within the period specified herein and such Holder shall have the right to
pursue all remedies available to it hereunder, at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief.
Terms defined in the Certificate of Designation and used in this Section 3(e)
shall have the same meaning in this Section 3(e) as in the Certificate of
Designation.
 
(iii)  Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Conversion. If the Company fails to deliver to the Holder such certificate or
certificates pursuant to Section 6(e)(i) by a Share Delivery Date, and if after
such Share Delivery Date the Holder purchases (in an open market transaction or
otherwise) Common Stock to deliver in satisfaction of a sale by such Holder of
the Conversion Shares which the Holder was entitled to receive upon the
conversion relating to such Share Delivery Date (a “Buy-In”), then the Company
shall pay in cash to the Holder the amount by which (x) the Holder’s total
purchase price (including brokerage commissions, if any) for the Common Stock so
purchased exceeds (y) the product of (1) the aggregate number of shares of
Common Stock that such Holder was entitled to receive from the conversion at
issue multiplied by (2) the price at which the sell order giving rise to such
purchase obligation was executed. For example, if the Holder purchases Common
Stock having a total purchase price of $11,000 to cover a Buy-In with respect to
an attempted conversion of a portion of this Note with respect to which the
aggregate sale price giving rise to such purchase obligation is $10,000, under
clause (A) of the immediately preceding sentence the Company shall be required
to pay the Holder $1,000. The Holder shall provide the Company written notice
indicating the amounts payable to the Holder in respect of the Buy-In, together
with applicable confirmations and other evidence reasonably requested by the
Company. Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
shares of Common Stock upon conversion of this Note as required pursuant to the
terms hereof.
 
- 5 -

--------------------------------------------------------------------------------


 
(iv)  Reservation of Shares Issuable Upon Conversion. The Company covenants that
it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock solely for the purpose of issuance upon
conversion of this Note and upon conversion of the Series A Preferred Stock
issuable upon conversion of this Note and upon exercise of the Warrants issuable
upon conversion of this Note, each as herein provided, free from preemptive
rights or any other actual contingent purchase rights of persons other than the
Holders, not less than such number of shares of the Common Stock as shall
(subject to any additional requirements of the Company as to reservation of such
shares set forth in the Purchase Agreement) be issuable upon the conversion of
this Note including shares of Common Stock issuable upon exercise of any
Warrants issued or issuable upon conversion of this Note. The Company covenants
that all shares of Common Stock that shall be so issuable shall, upon issue, be
duly and validly authorized, issued and fully paid, non-assessable and, if the
Conversion Shares Registration Statement is then effective under the 1933 Act,
registered for public sale in accordance with such Conversion Shares
Registration Statement.
 
(v)  Fractional Shares. Upon a conversion hereunder, the Company shall not be
required to issue stock certificates representing fractions of shares of the
Common Stock. All fractional shares shall be carried forward and any fractional
shares which remain after the Holder converts the full principal amount of this
Note shall be dropped and eliminated.
 
(vi)  Transfer Taxes. The issuance of certificates for shares of the Common
Stock and Warrants on conversion of this Note shall be made without charge to
the Holders thereof for any documentary stamp or similar taxes that may be
payable in respect of the issue or delivery of such certificate, provided that
the Company shall not be required to pay any tax that may be payable in respect
of any transfer involved in the issuance and delivery of any such certificate
upon conversion in a name other than that of the Holder, and the Company shall
not be required to issue or deliver such certificates unless or until the person
or persons requesting the issuance thereof shall have paid to the Company the
amount of such tax or shall have established to the satisfaction of the Company
that such tax has been paid.
 
(vii)  Absolute Obligation. Except as expressly provided herein, no provision of
this Note shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the liquidated damages (if any) on, this Note at the
time, place, and rate, and in the coin or currency, herein prescribed.
 
- 6 -

--------------------------------------------------------------------------------


 
(f)  Certain Adjustments.
 
(i)  Stock Dividends and Stock Splits. If the Company, at any time from and
after the Closing Date, while this Note is outstanding: (A) shall pay a stock
dividend or otherwise make a distribution or distributions on shares of its
Common Stock or any other equity or equity equivalent securities payable in
shares of Common Stock (which, for avoidance of doubt, shall not include any
shares of Common Stock issued by the Company pursuant to this Note), (B)
subdivide outstanding shares of Common Stock into a larger number of shares, (C)
combine (including by way of reverse stock split) outstanding shares of Common
Stock into a smaller number of shares, or (D) issue by reclassification of
shares of the Common Stock any shares of capital stock of the Company, then the
number of shares of Common Stock in the Optional Conversion Securities shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock outstanding after such event and of which the denominator shall be
the number of shares of Common Stock (excluding treasury shares, if any)
outstanding before such event. Any adjustment made pursuant to this Section
3(f)(i) shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.
 
(ii)  Price Adjustment. From and after the Closing Date and until such time as
this Note is no longer outstanding, except for (i) Exempt Issuances, (ii)
issuances covered by Sections 3(f)(i) and 3(f)(iii) of this Note, or (iii) an
issuance of Common Stock upon exercise or upon conversion of warrants, options
or other convertible securities for which an adjustment has already been made
pursuant to this Section 3(f), as to all of which this Section 3(f)(ii) does not
apply, if the Company closes on the sale or issuance of Common Stock at a price,
or issues warrants, options, convertible debt or equity securities with a
exercise price per share or conversion price which is less than the Conversion
Price then in effect (such lower sales price, conversion or exercise price, as
the case may be, being referred to as the “Lower Price”), the number of shares
of Common Stock issuable as part of the Optional Conversion Securities shall be
to a number determined by fraction, the numerator of which is thirty seven and
4/10 cents ($.374) and the denominator of which is the Lower Price. For purpose
of determining the exercise price of warrants issued by the Company, the price,
if any, paid per share for the warrants shall be added to the exercise price of
the warrants.
 
(iii)  Warrants and Series A Preferred Stock. The number of shares of Series A
Preferred Stock and the number of shares of Common Stock issuable upon exercise
of the Warrants shall be adjusted as provided in the Certificate of Designation
and in the Warrants, respectively, with respect to any events of the type
described in this Section 3(f) which occur subsequent to the Closing Date.
 
(g)  Pro Rata Distributions. The Company shall not, at any time while this Note
is outstanding, make any distribution to holders of Common Stock of evidences of
its indebtedness or assets or rights or warrants to subscribe for or purchase
any security.
 
(h)  Calculations. All calculations under this Section 3 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be.
 
(i)  Notice to Holders.
 
(i)  Adjustment to Conversion Price. Whenever the number of shares of Common
Stock issuable as part of the Optional Conversion Securities is adjusted
pursuant to this Section 3, the Company shall promptly mail to each Holder a
notice setting forth the adjustment and setting forth a brief statement of the
facts requiring such adjustment. If the Company issues a variable rate security,
despite the prohibition thereon in the Purchase Agreement, the Company shall be
deemed to have issued Common Stock or Common Stock equivalents at the lowest
possible conversion or exercise price at which such securities may be converted
or exercised in the case of a Variable Rate Transaction (as defined in the
Purchase Agreement), or the lowest possible adjustment price in the case of an
MFN Transaction (as defined in the Purchase Agreement).
 
- 7 -

--------------------------------------------------------------------------------


 
(ii)  Notices of Other Events. If (A) the Company shall declare a dividend (or
any other distribution) on the Common Stock; (B) the Company shall declare a
redemption of the Common Stock; (C) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights; (D) the approval of
any stockholders of the Company shall be required in connection with any
reclassification of the Common Stock or any Fundamental Transaction, (E) the
Company shall authorize the voluntary or involuntary dissolution, liquidation or
winding up of the affairs of the Company; then in each case, the Company shall
cause to be filed at each office or agency maintained for the purpose of
conversion of this Note, and shall cause to be mailed to the Holders at their
last addresses as they shall appear upon the stock books of the Company, at
least 30 calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification is expected to become effective or close, and the date as
of which it is expected that holders of the Common Stock of record shall be
entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification or Fundamental
Transaction; provided, that the failure to mail such notice or any defect
therein or in the mailing thereof shall not affect the validity of the corporate
action required to be specified in such notice.
 
(j)  Exempt Issuance. Notwithstanding the foregoing, no adjustment in the
Conversion Price will be made in respect of an Exempt Issuance.
 
(k)  Fundamental Transaction. If, at any time while this Note is outstanding,
(A) the Company effects any merger or consolidation of the Company with or into
another Person, (B) the Company effects any sale of all or substantially all of
its assets in one or a series of related transactions, (C) any tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, or (D) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a “Fundamental Transaction”),
then upon any subsequent conversion of this Note, the Holder shall have the
right to receive, for each Conversion Share that would have been issuable upon
such conversion absent such Fundamental Transaction, the same kind and amount of
securities, cash or property as it would have been entitled to receive upon the
occurrence of such Fundamental Transaction if it had been, immediately prior to
such Fundamental Transaction, the holder of one share of Common Stock (the
“Alternate Consideration”). For purposes of any such conversion, the
determination of the Conversion Price shall be appropriately adjusted to apply
to such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one share of Common Stock in such Fundamental
Transaction, and the Company shall apportion the Conversion Price among the
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the Alternate Consideration. If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then the Holder shall be given the same choice as
to the Alternate Consideration it receives upon any conversion of this Note
following such Fundamental Transaction. To the extent necessary to effectuate
the foregoing provisions, any successor to the Company or surviving entity in
such Fundamental Transaction shall assume this Note.
 
- 8 -

--------------------------------------------------------------------------------


 
(l)  Default Conversion Rights. If the Certificate of Amendment and the
Certificate of Designation shall not have been filed with the Secretary of State
of the State of Delaware by September 30, 2008, this Note may be convertible
into the number of shares of Common Stock set forth in Schedule C to this
Agreement (the “Default Conversion Securities”).
 
Article 4.
Subordination
 
(a)  Agreement of Subordination. The Company, for itself, its successors and
assigns, covenants and agrees, and the Holder of this Note by his or her
acceptance of this Note likewise covenants and agrees, that the payment of the
principal of and interest on this Note is hereby expressly subordinated, to the
extent and in the manner hereinafter set forth, to the prior payment in full of
all Senior Indebtedness, as hereinafter defined. The provisions of this Article
4 shall constitute a continuing offer to all persons who, in reliance upon such
provision, become holders of, or continue to hold, Senior Indebtedness, and such
provisions are made for the benefit of the holders of Senior Indebtedness, and
such holders are hereby made obligees hereunder the same as if their names were
written herein as such, and they and/or each of them may proceed to enforce such
provisions.
 
(b)  Company Not to Make Payments with Respect to Note in Certain Circumstances.
 
(i)  Upon the maturity of any Senior Indebtedness by lapse of time, acceleration
or otherwise, all principal thereof and premium, if any, and interest thereon
shall first be paid in full, or such payment duly provided for in cash or in a
manner satisfactory to the holder or holders of such Senior Indebtedness, before
any payment is made by the Company (A) on account of the principal of or
interest on this Note or (B) to acquire this Note.
 
(ii)  Upon the happening of an event of default with respect to any Senior
Indebtedness, as such event of default is defined therein or in the instrument
under which it is outstanding, permitting the holders to accelerate the maturity
thereof, then, unless and until such event of default shall have been cured or
waived or shall have ceased to exist, no payment shall be made by the Company
(A) on account of the principal of or interest on this Note or (B) to acquire
this Note.
 
(iii)  Subject to Paragraphs 4(b)(i) and (ii), as long as any Senior
Indebtedness shall be outstanding, (A) the Company shall not make any payment of
principal on this Note except upon the Maturity Date, and (B) the Company may
pay interest on this Note as long as the payment of such principal or interest
will not result in an event of default under the terms of the instruments
pursuant to which the Senior Indebtedness is issued.
 
(iv)  In the event that, notwithstanding the provision of this Paragraph 4(b),
the Company shall make any payment to the Holder of this Note on account of the
principal of or interest on this Note after the happening of a default in
payment of the principal of or premium, if any, or interest on Senior
Indebtedness or after receipt by the Company of written notice of an event of
default with respect to any Senior Indebtedness, then unless and until such
default or event of default shall have been cured or waived or shall have ceased
to exist, such payment shall be held by the holder of this Note in trust for the
benefit of, and shall be paid forthwith over and delivered to, the holders of
Senior Indebtedness (pro rata as to each of such holders on the basis of the
respective amounts of Senior Indebtedness held by them) or their representative
or the trustee under the indenture or other agreement (if any) pursuant to which
any instruments evidencing any Senior Indebtedness may have been issued, as
their respective interests may appear, for application to the payment of all
Senior Indebtedness remaining unpaid to the extent necessary to pay all Senior
Indebtedness in full in accordance with the terms of such Senior Indebtedness,
after giving effect to any concurrent payment or distribution to or for the
holders of Senior Indebtedness.
 
- 9 -

--------------------------------------------------------------------------------


 
(c)  Notes Subordinated to Prior Payment of all Senior Indebtedness on
Dissolution, Liquidation or Reorganization of Company. Upon any distribution of
assets of the Company upon any dissolution, winding up, liquidation or
reorganization of the Company (whether in bankruptcy, insolvency or receivership
proceedings or upon an assignment for the benefit of creditors or otherwise):
 
(i)  The holders of all Senior Indebtedness shall first be entitled to receive
payment in full of the principal thereof, premium, if any, and interest due
thereon before the holder of this Note are entitled to receive any payment on
account of the principal of or interest on this Note (other than securities of
the Company or any other entity provided for by a plan of reorganization or
readjustment which stock and securities are subordinated to the payment of all
Senior Indebtedness and securities received in lieu thereof which may at the
time be outstanding); and
 
(ii)  Any payment or distribution of assets of the Company of any kind or
character whether in cash, property or securities (other than securities that
are subordinated to the payment of all Senior Indebtedness and securities
received in lieu thereof which may at the time be outstanding), to which the
holder of this Note would be entitled except for the provisions of this Article
4, shall be paid by the liquidating trustee or agent or other person making such
payment of distribution, whether a trustee in bankruptcy, a receiver or
liquidating trustee or other trustee or agent, directly to the holders of Senior
Indebtedness or their representative or representatives, or to the trustee or
trustees under any indenture under which any instruments evidencing any of such
Senior Indebtedness may have been issued, to the extent necessary to make
payment in full of all Senior Indebtedness remaining unpaid, after giving effect
to any concurrent payment or distribution or provision therefor to the holders
of such Senior Indebtedness.
 
(iii)  In the event that, notwithstanding the foregoing provision of this
Paragraph 4(c), any payment or distribution of assets of the Company of any kind
or character, whether in cash, property or securities (other than shares
representing equity of the Company as reorganized or readjusted, or securities
of the Company or any other entity provided for by a plan of reorganization or
readjustment which stock and securities are subordinated to the payment of all
Senior Indebtedness and securities received in lieu thereof which may at the
time be outstanding), shall be received by the holder of this Note on account of
principal of or interest on this Note before all Senior Indebtedness is paid in
full, or effective provision made for its payment or distribution, such payment
or distribution shall be received and held in trust for and shall be paid over
to the holders of the Senior Indebtedness remaining unpaid or unprovided for or
their representative or representatives, or to the trustee or trustees under any
indenture under which any instruments evidencing any of such Senior Indebtedness
may have been issued, for application to the payment of such Senior Indebtedness
until all such Senior Indebtedness shall have been paid in full, after giving
effect to any concurrent payment or distribution or provision therefor to the
holders of such Senior Indebtedness.
 
(d)  Noteholder to be Subrogated to Right of Holders of Senior Indebtedness.
Subject to the payment in full of all Senior Indebtedness, the holders of the
Notes shall be subrogated, pro rata, to the rights of the holders of Senior
Indebtedness to receive payments or distributions of assets of the Company
applicable to the Senior Indebtedness until all amounts owing on the Notes shall
be paid in full, and, for the purpose of such subrogation, no payments or
distributions to the holders of the Senior Indebtedness by or on behalf of the
Company or by or on behalf of the holder of this Notes by virtue of this Article
4 which otherwise would have been made to the holder of this Notes shall, as
between the Company and the holder of this Note, be deemed to be payment by the
Company to or on account of the Senior Indebtedness, it being understood that
the provisions of this Article 4 are, and are intended solely, for the purpose
of defining the relative rights of the holders of the Notes, on the one hand,
and the holders of the Senior Indebtedness, on the other hand.
 
- 10 -

--------------------------------------------------------------------------------


 
(e)  Obligation of the Company Unconditional. Nothing contained in this Article
4 or elsewhere in this Note is intended to or shall impair as between the
Company and the holder of this Note, the obligation of the Company, which is
absolute and unconditional, to pay to the holder of this Note the principal of
and interest on this Note as and when the same shall become due and payable in
accordance with its terms, or is intended to or shall affect the relative rights
of the holder of this Note and creditors of the Company other than the holders
of the Senior Indebtedness, nor shall anything herein or therein prevent the
holder of this Note of this Note from exercising all remedies otherwise
permitted by applicable law upon default under this Note, subject to the rights,
if any, under this Article 4 of the holders of Senior Indebtedness in respect of
cash, property or securities of the Company received upon the exercise of any
such remedy; provided, however, that the holder of this Note shall not exercise
any remedies if the exercise of such remedies would result in an event of
default under the terms of the Senior Indebtedness. Upon any distribution of
assets of the Company referred to in this Article 4, the holders of this Note
shall be entitled to rely upon any order or decree made by any court of
competent jurisdiction in which any dissolution, winding up, liquidation or
reorganization proceedings are pending, or a certificate of the liquidating
trustee or agent or other person making any distribution to the holder of this
Note for the purpose of ascertaining the persons entitled to participate in such
distribution, the holders of the Senior Indebtedness and other indebtedness of
the Company, the amount thereof or payable thereon, the amount or amounts paid
or distributed thereon and all other facts pertinent thereto or to this Article
4. In no event shall any provision of this Article 4 be interpreted as limiting
or abrogating the right of the holder of this Note to convert principal and
interest thereon pursuant to Article 3 of this Note.
 
(f)  Subordination Rights Not Impaired by Acts or Omissions of the Company or
Holders of Senior Indebtedness. No right of any present or future holders of any
Senior Indebtedness to enforce subordination as herein provided shall at any
time in any way be prejudiced or impaired by any act or failure to act on the
part of the Company or by any act or failure to act, in good faith, by any such
holder, or by any noncompliance by the Company with the terms, provisions and
covenants of this Note, regardless of any knowledge thereof which any such
holder may have or be otherwise charged with.
 
(g)  Definition of Senior Indebtedness. The term “Senior Indebtedness” is
defined to mean the principal of and premium, if any, and interest on and any
obligations of the Company with respect to the Company’s indebtedness to all
indebtedness and obligations (other than the Notes) of the Company to banks,
insurance companies and other institutional lenders.
 
(h)  Additional Agreement. The holder of this Note, by its acceptance of this
Note, agrees to execute any formal instruments of subordination which may be
reasonably requested by any holder of Senior Indebtedness.
 
- 11 -

--------------------------------------------------------------------------------


 
Article 5. 
Miscellaneous


(a)  Transferability. This Note shall not be transferred except in a transaction
exempt from registration pursuant to the 1933 Act and applicable state
securities law. The Company shall treat as the owner of this Note the person
shown as the owner on its books and records.
 
(b)  Limited Right of Prepayment. The Company shall have no right to prepay this
Note without the prior written consent of the Holder, which consent may be given
or withheld by the Holder in its sole discretion. Any prepayment shall be
accompanied by interest on this Note to the date of prepayment.
 
(c)  WAIVER OF TRIAL BY JURY. IN ANY LEGAL PROCEEDING TO ENFORCE PAYMENT OF THIS
NOTE, THE COMPANY WAIVES TRIAL BY JURY.
 
(d)  WAIVER OF ANY RIGHT OF COUNTERCLAIM. EXCEPT AS PROHIBITED BY LAW, THE
COMPANY HEREBY WAIVES ANY RIGHT TO ASSERT ANY CLAIM IT MAY HAVE AGAINST THE
HOLDER OF THIS NOTE BY WAY OF A COUNTERCLAIM (OTHER THAN A COMPULSORY
COUNTERCLAIM) IN ANY ACTION ON THIS NOTE.
 
(e)  Usury Saving Provision. All payment obligations arising under this Note are
subject to the express condition that at no time shall the Company be obligated
or required to pay interest at a rate which could subject the holder of this
Note to either civil or criminal liability as a result of being in excess of the
maximum rate which the Company is permitted by law to contract or agree to pay.
If by the terms of this Note, the Company is at any time required or obligated
to pay interest at a rate in excess of such maximum rate, the applicable rate of
interest shall be deemed to be immediately reduced to such maximum rate, and
interest thus payable shall be computed at such maximum rate, and the portion of
all prior interest payments in excess of such maximum rate shall be applied and
shall be deemed to have been payments in reduction of principal.
 
(f)  Notice to Company. Notice to the Company shall be given to the Company at
its principal executive offices, presently located at Qianzhou Town, Wuxi City,
Jiangsu, PRC 214181, attention of Wu Jian-Hua, CEO, with a copy to Kevin L.
Leung, Richardson & Patel LLP, 10900 Wilshire Boulevard, Suite 500, Los Angeles,
CA 90024, and to Asher S. Levitsky PC, Sichenzia Ross Friedman Ference LLP, 61
Broadway, 32 Floor, New York, NY 10006, or to such other address or person as
the Company may, from time to time, advise the holder of this Note, or to the
holder of this Note at the address set forth on the Company’s records. Notice
shall be given by hand delivery, certified or registered mail, return receipt
requested, overnight courier service which provides evidence of delivery, or by
telecopier if confirmation of receipt is given or of confirmation of
transmission is sent as herein provided.
 
(g)  Governing Law. This Note shall be governed by the laws of the State of New
York applicable to agreements executed and to be performed wholly within such
state. The Company hereby (i) consents to the exclusive jurisdiction of the
United States District Court for the Southern District of New York and Supreme
Court of the State of New York in the County of New York in any action relating
to or arising out of this Note, (ii) agrees that any process in any such action
may be served upon it either (x) by certified or registered mail, return receipt
requested, or by an overnight courier service which obtains evidence of
delivery, with the same full force and effect as if personally served upon him
in New York City or (y) any other manner permitted by law, and (iii) waives any
claim that the jurisdiction of any such tribunal is not a convenient forum for
any such action and any defense of lack of in personam jurisdiction with respect
thereto.
 
- 12 -

--------------------------------------------------------------------------------


 
(h)  Expenses. In the event that the Holder commences a legal proceeding in
order to enforce its rights under this Note, the Company shall pay all
reasonable legal fees and expenses incurred by the holder with respect thereto.
 
IN WITNESS WHEREOF, the Company has executed this Note as of the date and year
first aforesaid.



   MALEX, INC.            
By:
   
Name:
Wu Jian Hua
 
Title:
Chief Executive Officer

 
- 13 -

--------------------------------------------------------------------------------



NOTICE OF CONVERSION
 
[To be Signed Only Upon Conversion
of Part or All of Notes]


Malex, Inc.


The undersigned, the holder of the foregoing Note, hereby surrenders such Note
for conversion into shares of Common Stock of Malex, Inc. to the extent of
$       * unpaid principal amount of due on such Note, and requests that the
certificates for such shares and Warrants be issued in the name of
________________________________, and delivered to _________________________,
whose address is ________________________________________.

 
Dated:
           
(Signature)
 



(Signature must conform in all respects to name of holder as specified on the
face of the Note.)


*     Insert here the unpaid principal amount of the Note (or, in the case of a
partial conversion, the portion thereof as to which the Note is being
converted). In the case of a partial conversion, a new Note will be issued and
delivered, representing the unconverted portion of the unpaid principal amount
of this Note, to or upon the order of the holder surrendering such Note.
 
- 14 -

--------------------------------------------------------------------------------


 
Schedule A – Automatic Conversion Securities


The number determined by dividing the principal amount of this Note by
$5,525,000 and multiplying the result by each of the following (i) 14,787,135
shares of the Company’s Series A Convertible Preferred Stock, par value $.001
per share (“Series A Preferred Stock”), with each share of Series A Preferred
Stock being initially convertible into one (1) share of the Company’s common
stock, par value $.001 per share (“Common Stock”), subject to adjustment, and
(ii) common stock purchase warrants (the “Warrants”) to purchase 11,176,504
shares of Common Stock at $0.58 per share, 5,588,252 shares of Common Stock at
$0.83 per share, and 2,065,000 shares at $0.92 per share. The number of shares
of Common Stock and the number of shares of Common Stock issuable upon exercise
of Warrants that were issued as Optional Conversion Securities shall reduce, on
a share for share basis, the number of shares of Series A Preferred Stock and
the number of shares issuable upon exercise of Warrants, respectively, issuable
as Automatic Conversion Securities.


Schedule B – Optional Conversion Securities


The number determined by dividing the principal amount of this Note by
$5,525,000 and multiplying the result by each of the following (i) 14,787,135
shares of the Common Stock, subject to adjustment, and (ii) Warrants to purchase
11,176,504 shares of Common Stock at $0.58 per share, 5,588,252 shares of Common
Stock at $0.83 per share, and 2,065,000 shares at $0.92 per share.


Schedule C – Default Conversion Securities


The number determined by dividing the principal amount of this Note by
$5,525,000 and multiplying the result by 33,616,891 shares of the Common Stock.
The number of shares of Common Stock and the number of shares of Common Stock
issuable upon exercise of Warrants that were issued as Optional Conversion
Securities shall reduce, on a share for share basis, the number of shares of
Common Stock issuable as Default Conversion Securities.
 
- 15 -

--------------------------------------------------------------------------------

